To subject the defendant to liability as innkeeper, it must appear not only that the plaintiff's goods were lost at his inn, but that he was acting in the capacity of innkeeper when the goods were lost, and that the plaintiffs were his guests; or, in other words, that the plaintiffs were at the inn for purposes which the common law recognizes as the purposes for which inns are kept, namely, the accommodation and entertainment of travelers and wayfaring men, and not for those who may be there for some special purpose not connected with passage or travel. Calye's Case, 8 Co. 32, and note; Carter v. Hobbs, 12 Mich. 52, — 83 Am. Dec. 762; Fitch v. Casler, 17 Hun 126; Gastenhofer v. Clair, 10 Daly (N.Y.) 265, 266; 11 Am. 
Eng. Enc. Law 20, 21; 62 Am. Dec. 590, note.
Upon the facts as reported, we think the rigorous rule that makes the landlord of an inn responsible for the goods of his guests under almost all circumstances, and without proof of negligence or fault on his part or of those in his employ, cannot be extended so as to protect the plaintiffs, for as to the banquet where the loss occurred, and which they attended on the invitation and at the expense of the club, the plaintiffs are justly to be regarded as its guests, and not of the defendant, as innkeeper or otherwise, who simply provided the banquet as caterer under a contract with the club, without any lien or claim for compensation against its guests, and with no right or power to exclude anybody from participating in its festivities whom the club might properly invite.
Neither by contract nor by operation of law was the defendant acting in the character of innkeeper as to the club, and still less as to its guests, who would have had no right whatever to attend except upon its invitation. Both the club and its guests *Page 449 
came not as ordinary travelers to an inn, but as to a banquet, for the purpose of participating in and enjoying its festivities. And likewise as to both, the fact that the defendant chanced to be keeping an inn and served the banquet there makes his liability no greater than that of any other person, not an innkeeper, who might have taken and executed the contract either at the inn or elsewhere. One may be an innkeeper without being a club caterer, or he may be a club caterer without being an innkeeper, or he may be both; but if he is, the two employments are so far separate and distinct in respect of duties and liabilities as not to make him responsible in the one capacity for liabilities incurred in the other. See Miner v. Staples, 71 Me. 316, — 36 Am. Rep. 318.
Nor does the fact that the plaintiffs had registered and been assigned a room in the inn affect the legal status of either party. As to the banquet where the loss occurred, "which was not furnished to the guests of the house and was not one of the meals provided for them," the plaintiffs' registration and assignment put them in no different position in a legal sense than they would have occupied if they had registered and obtained a room elsewhere, or if the defendant had served the banquet at some, place separate from and disconnected with his inn.
Not having lost their property at the defendant's inn in the character of guests, but in the execution of a purpose distinct from their accommodation as guests, the plaintiffs' actions are, not maintainable. Authorities supra.
Other grounds of defence need not be considered.
Judgment for the defendant.
CARPENTER, J., did not sit: the others concurred.